Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 11/28/2022 has been entered. Claims 1 and 17 have been amended. Claims 1, 4-8 and 13-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1, 4-8, and 13-16 are rejected under 35 U.S.C. 103 as unpatentable over Sizukuisi (US 20100060770 A1) in view of Park (US 20180301494 A1).
	Regarding claim 1, Sizukuisi (e.g., Figs. 1-6) discloses an image sensor, comprising:
a substrate doped to a first conductivity type (e.g., Figs 5-6; p-type doped well (P-well) 31), the substrate having a front side (top side) and a back side (bottom side), the back side (top side) being opposite to the front side (bottom side); 
a light collection region (e.g., Figs 5-6; photoelectric conversion region 17) disposed in the substrate (P-well 31) and neighboring the front side (top side) of the substrate (P-well 31), and arranged to collect photogenerated charge carriers (photogenerated electric charges; [0038]), wherein the light collection region (photoelectric conversion region 17) is doped to a second conductivity type (n-type) opposite to the first conductivity type (p-type); and  
a plurality of metal layers (e.g., Figs 5-6; aluminum (Al) layers 12/13 and 38) disposed over the front side of the substrate (P-well 31), wherein one of the plurality of metal layers is used as a mask (Al layer 38, which functions as a light shielding layer; [0071]), wherein the mask having an opening (Al layer 38 has an opening to transmit light) allowing light waves to reach the light collection region (photoelectric conversion region 17) through the opening and be converted into the photogenerated charge carriers (photogenerated electric charges; e.g., Fig. 1 and [0038]), and at least one metal layer (Al layer 12/13) of the plurality of metal layers is between the mask (Al layer 38) and the light collection region (photoelectric conversion region 17), and none of the at least one metal layer (Al layer 12/13) between the mask (Al layer 38) and the light collection region (photoelectric conversion region 17) overlaps the opening (opening of Al layer 38) from a top view.

Sizukuishi does not disclose wherein a ratio of a diameter of the opening to a width of the light collection region is about 1:3.16 to about 1:4.61 and a ratio of the diameter of the opening to a distance between the light collection region and the opening is about 1:2.92. However, Park (e.g., Figs. 1-5) discloses an image sensor similar to that disclosed by Sizukuishi, comprising: a substrate doped to a first conductivity type (p-type doped well (P-well) 104; [0040]), light collection region (photoelectric conversion region PD) is doped to a second conductivity type (n-type; [0040]) opposite to the first conductivity type (p-type); and a metal layer is used as a mask (metal layer 130, which functions as a light shielding layer; [0048]), wherein the mask having an opening (opening 132) allowing light waves to reach the light collection region (photoelectric conversion region PD). Park (e.g., Figs. 1-5) further discloses wherein a ratio of a diameter of the opening (e.g., Figs. 2-3; 132W) to a width of the light collection region is about 1:3.16 to about 1:4.61 (The sensing pixel PX has a width PX_W, the photoelectric conversion region PD has a width PX_D, and PX_W=140D, PD_W≈0.85PX_W. The photoelectric conversion region PD has a width substantially equal to or close to the width of the sensing pixel PX. According to Park’s [0052], 132W/PX_W<0.7=1:1.43, 132W/PX_W<132W/PD_W<0.8=1:1.25. In addition, According to Park’s [0055], 132W/PD_W > 132W/PX_W > ~0.1. Therefore,  132W/PD_W is in a range from ~0.1 to ~0.8, which covers the range ~1:3.16=0.3 to ~1:4.61=0.2; see Responses to Arguments), and a ratio of the diameter of the opening to a distance between the light collection region and the opening is about 1:2.92 (e.g., Fig. 7 and [0046]; maximum light collection angle θ≈15°, tanθ=132W/d≈0.3≈1:3.3, D represents a distance between the opening and the light collection region; see Responses to Arguments). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Park to the image sensor of Sizukuisi. The combination/motivation would be to reduce an unwanted light signal and improve a light collection and an image quality for an image sensor.

Regarding claim 4, Sizukuisi in view of Park discloses the image sensor of claim 1, Sizukuisi (e.g., Figs. 1-6) discloses wherein the mask (e.g., Figs 5-6; mask formed by Al layer 38) is disposed in the topmost one of the metal layers (e.g., Figs 5-6; aluminum (Al) layers 12/13 and 38). 

Regarding claim 5, Sizukuisi in view of Park discloses the image sensor of claim 1, Sizukuisi (e.g., Figs. 1-6) discloses wherein further comprising a plurality of inter-metal-layer dielectric layers (interlayer dielectric layers 36 and 39) disposed between the metal layers (e.g., Figs 5-6; aluminum (Al) layers 12/13 and 38) and corresponding to the metal layers (e.g., Figs 5-6; aluminum (Al) layers 12/13 and 38), respectively, and the inter-metal-layer dielectric layer (interlayer dielectric layer 39) corresponding to the metal layer where the mask is disposed (e.g., mask formed by Al layer 38) extending to the opening to fill the opening (interlayer dielectric layer 39 fills the opening formed by Al layer 39). 

Regarding claim 6, Sizukuisi in view of Park discloses the image sensor of claim 1, Sizukuisi (e.g., Figs. 1-6) discloses wherein, the opening (e.g., Figs. 5-6; opening of light shielding layer 38) overlaps the light collection region (photoelectric conversion region 17) and does not extend beyond the light collection region (photoelectric conversion region 17).

Regarding claim 7, Sizukuisi in view of Park discloses the image sensor of claim 1, Park (e.g., Fig. 2) discloses wherein, the opening is in a round shape (e.g., Fig. 2; opening 132). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Park to the image sensor of Sizukuisi. The combination/motivation would provide an image sensor with a light shielding structure having an opening with different shapes, which does not modify the operation of the device and involves only routine skill in the art.

Regarding claim 8, Sizukuisi in view of Park discloses the image sensor of claim 7, Sizukuisi (e.g., Figs. 1-6) discloses wherein, a center of the opening (opening of light shielding layer 38) overlaps a center of the light collection region (center of photoelectric conversion region 17) from a top view. In addition, Park (e.g., Fig. 2) discloses the same feature as claimed.

Regarding claim 13, Sizukuisi in view of Park discloses the image sensor of claim 1, Sizukuisi (e.g., Figs. 1-6) discloses wherein further comprising a microlens (e.g., Figs 5-6; microlens ML 41) disposed over the mask (mask formed by metal layer 38).

Regarding claim 14, Sizukuisi in view of Park discloses the image sensor of claim 13, Sizukuisi (e.g., Figs. 1-6) discloses wherein further comprising a filter (e.g., Figs 5-6; color filter CF 40) disposed between the mask (mask formed by metal layer 38) and the microlens (microlens ML 41).

Regarding claim 15, Sizukuisi in view of Park discloses the image sensor of claim 13, Sizukuisi (e.g., Figs. 1-6) discloses wherein a center of the microlens (e.g., Figs 5-6; microlens ML 41) overlaps the opening (opening of metal layer 38).

Regarding claim 16, Sizukuisi in view of Park discloses the image sensor of claim 13, Sizukuisi (e.g., Figs. 1-6) discloses wherein further comprising an isolation structure (e.g., Figs 5-6; isolation structure 32) disposed around the light collection region (photoelectric conversion region 17).

5.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Park (US 20180301494 A1) in view of Sizukuisi (US 20100060770 A1).
Regarding claim 17, Park (e.g., Figs. 16-17 and 1-5) discloses a handheld device (Fig. 16; handheld device 2000), for sensing fingerprints of a specific subject (Figs. 16-17; fingerprint sensor 1600), comprising: 
a display assembly (Figs. 16-17; display panel 1500; [0094]-[0095]) and an image sensor (Figs. 16-17; finger image sensor 1100; [0094]-[0095]); 
wherein the image sensor (e.g., Figs. 1-5 and 16-17) comprises: 
a substrate doped to a first conductivity type (p-type doped well (P-well) 104; [0040]), the substrate having a front side (top side) and a back side (bottom side), the back side (top side) being opposite to the front side (bottom side); 
a light collection region (photoelectric conversion region PD) disposed in the substrate (P-well 104) and neighboring the front side (top side) of the substrate (P-well 104), and arranged to collect photogenerated charge carriers (e.g., Fig. 1; photoelectric conversion), wherein the light collection region (photoelectric conversion region PD) is doped to a second conductivity type (n-type; [0040] opposite to the first conductivity type (p-type; [0040]; and 
one metal layer (grid metal layer 130, which functions as a light shielding layer; [0048]) is used as a mask, wherein the mask (mask formed by metal layer 130) disposed over the substrate (P-well 104), and the mask (mask formed by metal layer 130) having an opening (opening 132) allowing light waves (light ray L) to reach the light collection region (photoelectric conversion region PD) through the opening (opening 132) and be converted into the photogenerated charge carriers (e.g., Fig. 1; photoelectric conversion);
wherein a ratio of a diameter of the opening (e.g., Figs. 2-3; 132W) to a width of the light collection region is about 1:3.16 to about 1:4.61 (The sensing pixel PX has a width PX_W, the photoelectric conversion region PD has a width PX_D, and PX_W=140D and PD_W≈0.85PX_W. The photoelectric conversion region PD has a width substantially equal to or close to the width of the sensing pixel PX. According to Park’s [0052], 132W/PX_W<0.7=1:1.43, 132W/PX_W<132W/PD_W<0.8=1:1.25. In addition, According to Park’s [0055], 132W/PD_W > 132W/PX_W > ~0.1. Therefore,  132W/PD_W is in a range from ~0.1 to ~0.8, which covers the range ~1:3.16=0.3 to ~1:4.61=0.2; see Responses to Arguments), and a ratio of the diameter of the opening to a distance between the light collection region and the opening is about 1:2.92 (e.g., Fig. 7 and [0046]; maximum light collection angle θ≈15°, tanθ=132W/d≈0.3≈1:3.3, d represents distance between the opening and the light collection region; see Responses to Arguments).

Park does not disclose the image sensor comprises a plurality of metal layers as claimed. However, Sizukuisi (e.g., Figs. 1-6) discloses an image sensor similar to that disclosed by Park, comprising:
a substrate doped to a first conductivity type (e.g., Figs 5-6; p-type doped well (P-well) 31), the substrate having a front side (top side) and a back side (bottom side), the back side (top side) being opposite to the front side (bottom side); 
a light collection region (e.g., Figs 5-6; photoelectric conversion region 17) disposed in the substrate (P-well 31) and neighboring the front side (top side) of the substrate (P-well 31), and arranged to collect photogenerated charge carriers (photogenerated electric charges; Fig. 1 and [0038]), wherein the light collection region (photoelectric conversion region 17) is doped to a second conductivity type (n-type) opposite to the first conductivity type (p-type); and 
a plurality of metal layers (e.g., Figs 5-6; aluminum (Al) layers 12/13 and 38) disposed over the front side of the substrate (P-well 31), wherein one of the plurality of metal layers is used as a mask (Al layer 38, which functions as a light shielding layer; [0071]), wherein the mask having an opening (Al layer 38 has an opening to transmit light) allowing light waves to reach the light collection region (photoelectric conversion region 17) through the opening and be converted into the photogenerated charge carriers (photogenerated electric charges; [0038]), and at least one metal layer (Al layer 12/13) of the plurality of metal layers is between the mask (Al layer 38) and the light collection region (photoelectric conversion region 17), and none of the at least one metal layer (Al layer 12/13) between the mask (mask formed by Al layer 38) and the light collection region (photoelectric conversion region 17) overlaps the opening from a top view.

The image sensors as disclosed by Park and Sizukuishi are same type image sensors and operate based on same working principle. Therefore, Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Sizukuishi to modify or substitute the image sensor of Park or to integrate an image sensor as taught by Sizukuishi to a display panel of Park because one of ordinary skill in the art would have been able to carry out such a modification or substitution, and the imaging results of were reasonably predictable. The combination/motivation would be to provide a display device integrated with an image sensor for fingerprint detection.
6.	Claims 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Park (US 20180301494 A1) in view of Sizukuisi (US 20100060770 A1) and further in view of Lee (US 20200035729 A1).
Regarding claim 18, Park in view of Sizukuishi discloses the handheld device of claim 17, Park (e.g., Figs. 16-17 and 1-5) discloses wherein the display assembly comprises a display panel (Figs. 16-17; display panel 1500) but does not disclose the display assembly comprises a protective cover. However, it Is well known that a display assembly comprises a protective cover. As an example, Lee (e.g., Figs. 18-21 and 1-5) discloses wherein a display assembly including a fingerprint sensor similar to that disclosed by Park, comprises a display panel (Figs. 18-19; display panel 1120) and a protective cover (Fig. 18; front panel 1100). Therefore, Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee to the display panel of Park in view of Sizukuishi. The combination/motivation would be to provide a protection cover to protect a display device.

Regarding claim 19, Park in view of Sizukuishi and further in view of Lee discloses the handheld device of claim 18, Lee (e.g., Figs. 18-21 and 1-5) discloses wherein the display panel (display panel 1120) has a first side (bottom side) and a second side (top side) opposite to the first side (bottom side), the protective cover (front panel 1100) being disposed at the second side (top side) of the display panel (display panel 1120), the image sensor (image sensor 100) being disposed at the first side (bottom side) of the display panel (display panel 1120), and the display panel (display panel 1120) being between the image sensor (image sensor 100) and the protective cover (front panel 1100). Therefore, Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee to the display panel of Park in view of Sizukuishi for the same reason above.

Regarding claim 20, Park in view of Sizukuishi and further in view of Lee discloses the handheld device of claim 17, Park (e.g., Figs. 16-17 and 1-5) discloses wherein the display panel is an organic light-emitting diode display (e.g., Figs. 16-17; OLED display; [0094]).

Response to Arguments
7.	Applicant’s arguments have been considered but are not persuasive. Applicant has amended claims 1 and 17. Applicant further argues that Park does not teach “a ratio of a diameter of the opening to a width of the light collection region is about 1:3.16 to about 1:4.61, and a ratio of the diameter of the opening to a distance between the light collection region and the opening is about 1:2.92” recited in the claims 1 and 17.  

    PNG
    media_image1.png
    743
    747
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner respectfully disagrees with applicant’s arguments. Park’s Figs. 2 and 3 are reproduced below for references. Park discloses an imaging sensor comprising a plurality of sensing pixels PX, and each sensing pixel including a photoelectric conversion region PD. The sensing pixel PX has a width PX_W and the photoelectric conversion region PD has a width PX_D, and PX_W=140D and PD_W≈0.85PX_W. Therefore, the photoelectric conversion region PD has a width substantially equal to or close to the width of the sensing pixel PX. According to Park’s [0052], 132W/PX_W<0.7=1:1.43, 132W/PX_W<132W/PD_W<0.8=1:1.25. In addition, According to Park’s [0055], 132W/PD_W > 132W/PX_W > ~0.1. Therefore,  132W/PD_W is in a range from ~0.1 to ~0.8, which covers the range ~1:3.16=0.3 to ~1:4.61=0.2.

    PNG
    media_image3.png
    586
    311
    media_image3.png
    Greyscale

Furthermore, Park (e.g., Fig. 7 and [0046]) discloses a maximum light collection angle θ≈15°, tanθ=132W/D≈0.3≈1:3.3, D represents distance between the opening and the light collection region, and ~1:3.3=0.3 is close to ~1:2.92=0.34.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691